
	

113 HR 1341 : Financial Competitive Act of 2013
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1341
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 9, 2013
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To require the Financial Stability
		  Oversight Council to conduct a study of the likely effects of the differences
		  between the United States and other jurisdictions in implementing the
		  derivatives credit valuation adjustment capital requirement.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Competitive Act of
			 2013.
		2.Study of
			 implementation of basel iii capital requirements related to derivatives
			 exposures
			(a)StudyThe Financial Stability Oversight Council
			 shall conduct a study of the likely effects that differences between the United
			 States and other jurisdictions in implementing the derivatives credit valuation
			 adjustment (in this section referred to as CVA) capital
			 requirement would have on—
				(1)United States
			 financial institutions that conduct derivatives transactions and participate in
			 derivatives markets;
				(2)end users of
			 derivatives; and
				(3)international
			 derivatives markets.
				(b)ContentThe study required by subsection (a) shall
			 include—
				(1)an assessment
			 of—
					(A)the extent to
			 which there are differences in the approaches that the United States and other
			 jurisdictions are taking regarding implementation of the CVA capital
			 requirement, and the nature of the differences;
					(B)the impact that
			 the differences would have on—
						(i)United States
			 financial institutions that conduct derivatives transactions and participate in
			 derivatives markets, including their ability to serve end users of
			 derivatives;
						(ii)pricing and other
			 costs of, and services available to, end users of derivatives in the United
			 States and other jurisdictions; and
						(iii)the
			 competitiveness of United States financial institutions and United States
			 derivatives markets, including the extent to which differences in the CVA
			 capital requirement could shift derivatives business among jurisdictions;
			 and
						(C)the interaction
			 between differing CVA capital requirements and margin rules; and
					(2)recommendations
			 regarding steps that the Congress and the Federal financial regulatory agencies
			 that comprise the Financial Stability Oversight Council should take to—
					(A)minimize any
			 expected negative effects on United States financial institutions, derivatives
			 markets, and end users;
					(B)encourage greater
			 international consistency in implementation of internationally agreed capital,
			 liquidity, and other prudential standards; and
					(C)ensure that the Financial Stability
			 Oversight Council fulfills its statutory mandate to identify risks and respond
			 to emerging threats to financial stability.
					(c)ReportNo
			 later than 90 days after the date of the enactment of this Act, the Financial
			 Stability Oversight Council shall submit a written report containing the
			 results of the study to the Chairman and ranking minority member of the
			 Committees on Agriculture and Financial Services of the House of
			 Representatives, and the Chairman and ranking minority member of the Committees
			 on Agriculture, Nutrition, and Forestry, and Banking, Housing, and Urban
			 Affairs of the Senate.
			
	
		
			Passed the House of
			 Representatives July 8, 2013.
			Karen L. Haas,
			Clerk
		
	
